DETAILED ACTION
This office action addresses Applicant’s response filed on 1 April 2022.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites a split double height cell where the first cell region has a height at least double that of the height of a standard cell height, which is not supported by the disclosure.  The split double height cell is disclosed at ¶38 and illustrated in Fig. 11 (cell 1018).  The first cell region 1018a is not (and cannot) be twice the standard cell height (e.g., cells 1006, 1008); rather, the region is elongated relative to the analogous region in a standard cell.
Claim 10 recites a double standard height cell, where the first and second cell regions are each double a height of a standard cell, which is not supported by the disclosure.  The double standard height cell is disclosed at ¶38 and illustrated in Fig. 11 (cell 1020).  The entire double height cell is double the height of a standard cell.  If, as recited in the claim, each of the first and second regions was double the height of a standard cell, the ‘double standard height cell’ would be a quadruple standard height cell.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the portion of the cell”, which lacks proper antecedent basis because parent claim 13 recites multiple cells, and it is not clear which portion of the multiples cells is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0148407 to Guo.
Regarding claim 1, Guo discloses a device having optimized cell placement (Fig. 1; ¶76), comprising:
a plurality of cells arranged in an area placed in a plurality of rows (Fig. 4), each cell comprising: a first cell region and a second cell region abutting the first cell region, wherein a reference edge is defined where the first cell region and the second cell region abut each other, wherein the reference edge of each cell is aligned with a placement reference edge of each row (Figs. 1 and 5A) and heights of at least a portion of the cells along a single row vary in size in relation to the placement reference edge for at least a portion of the rows; and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11).
Regarding claim 2, Guo discloses a pair of power rails configured to provide power to the plurality of cells, within each row a portion of the plurality of cells are arranged such that the reference edge is between the pair of power rails (Figs. 1 and 5A).
Regarding claim 3, Guo discloses that cells of the plurality of cells is placed in a location of the device layout to minimize space between one or more adjacent cells (Fig. 4).
Regarding claim 4, Guo discloses that (i) the first cell region is an N-well and (ii) the second cell region is a P-well (Fig. 5B; ¶30).
Regarding claim 5, Guo discloses that (i) the first cell region and the second cell region form a skewed N cell and (ii) a height of the second cell region is greater than a height of the first cell region (Fig. 7A-B).
Regarding claim 6, Guo discloses that (i) the first cell region and the second cell region form a cell and (ii) a height of the first cell region and a height of the second cell region are equal to each other (Fig. 1).
Regarding claim 7, Guo discloses that (i) the first cell region and the second cell region form a fractional height cell, (ii) a height of the first cell region and a height of the second cell region are equal to each other, and (iii) a height of a combination of the first cell region and the second cell region is a fraction of a height of a standard cell (Fig. 5A-B).
Regarding claim 8, Guo discloses that (i) the first cell region and the second cell region form an elongated cell, (ii) a height of the first cell region and a height of the second cell region are equal to each other, and (iii) a height of a combination of the first cell region and the second cell region is greater than a height of a standard cell (Fig. 5A-B).
Regarding claim 9, Guo discloses that (i) the first cell region and the second cell region form a split double height cell, (ii) the first cell region has a height at least double that of the height of a standard cell height, and (iii) a first portion of the second cell region is positioned above the first cell region and a second portion of the second cell region is positioned beneath the first cell region (Fig. 10, SC34).
Regarding claim 10, Guo discloses that the first cell region and the second cell region form a double standard height cell, and (i) a height of the first cell region is at least double a height of a standard cell, or (ii) a height of the second cell region is at least double the height of the standard cell (Fig. 5A and 6B; ¶54).
Regarding claim 11, Guo discloses that (i) the first cell region and the second cell region form a skewed P cell and (ii) a height of the first cell region is greater than a height of the second cell region (Figs. 7A-B).
Regarding claim 12, Guo discloses that (i) the first cell region and the second cell region form a skewed P fractional cell and (ii) a height of the first cell region is a fraction of the second cell region (Figs. 7A-B).
Regarding claim 13, Guo discloses a computer-implemented method of generating a device comprising a plurality of cells (¶76), the computer-implemented method comprising:
defining, within a cell library comprising the plurality of cells, a standard height cell (Fig. 5A; ¶76);
defining, within the cell library (¶76), a first cell comprising an N-well and a P-well, wherein a reference edge for the first cell is defined at an edge where the N-well and the P-well abut each other and wherein a total height of first cell is greater than or less than a total height of the standard height cell (Fig. 5B; ¶30); and
generating, using the cell library (¶76), the device layout comprising a portion of the plurality of cells including the first cell, wherein the reference edge of the first cell is aligned with a placement reference edge in a row of the device layout (Fig. 1);
heights of at least a portion of the cells vary in size in relation to the placement reference edge for the rows, and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11).
Regarding claim 14, Guo discloses that the first cell comprises at least one of (i) a skewed N cell comprising a first P-well and a first N-well, wherein the first P-well has a corresponding height that is greater than a height of the first N-well, (ii) a cell comprising a second N-well and a second P-well, wherein a height of the second N-well and a height of the second P-well are equal, (iii) a fractional height cell comprising a third N-well and a third P-well, wherein a height of the third N-well and a height of the third P-well are equal, the height of the third N-well is less than the height of the second N-well, and the height of the third P-well is less than the height of the second P-well, (iv) an elongated cell comprising a fourth N-well and a fourth P-well, wherein a height of the fourth N-well is equal to a height of the fourth P-well, the height of the fourth N-well is less than the height of the second N-well, and the height of the fourth P-well is less than the height of the second P-well, (v) an N-only cell comprising a fifth N-well, (vi) a split double height cell comprising a sixth N-well having a height at least double that of the height of second N-well height and at least two P-wells surrounding each edge of the sixth N-well, or (vii) a double standard height cell comprising a seventh N-well and a sixth P-well, wherein a height of the seventh N-well is at least double the height of the second N-well and a height of the sixth P-well is at least double the height of the second P-well (Fig. 5B).
Regarding claim 15, Guo discloses that the plurality of cells comprises at least one of (i) a P-only cell comprising a P-well extending vertically relative to the reference edge, (ii) a skewed P cell comprising a first N-well and a P-well, wherein a height of the first N-well is greater than a height of the P-well, or a skewed P fractional cell comprising a second N-well and a second P-well, wherein a height of the second N-well is a fraction of the second P-well (Figs. 7A-B).
Regarding claim 16, Guo discloses that each cell of the plurality of cells is placed in a location of the device layout to minimize space between an adjacent cell (Fig. 4).
Regarding claim 17, Guo discloses that the first cell is aligned with the other cells with the reference edge being the center of each of the other cells in a row of cells (Fig. 1 and 4).
Regarding claim 18, Guo discloses that the portion of the cell extends in at least one of a vertical direction relative to the reference edge (Figs. 1 and 5A-B).
Regarding claim 19, Guo discloses a device comprising a plurality of cells having varying heights (Fig. 11), each cell comprising a first cell region and a second cell region positioned to abut the first cell region, wherein a reference edge is defined where the first cell region and the second cell region abut each other for each of the cells, and the heights being defined in a vertical direction relative to the reference edge (Figs. 5-7 and 11).
Regarding claim 20, Guo discloses that for each cell, the first cell region comprises an N-well and the second cell region comprises a P-well (Figs. 5-7).

Response to Arguments
Applicant's arguments filed 1 April 2022 have been fully considered but they are not persuasive.

Rejections under § 112
Applicant asserts that a skilled artisan would interpret the term split double height cell would be interpreted as being at least that double of the height of a standard cell.  Remarks at 7.  However, the rejection was regarding the first cell region having a height at least double that of the height of a standard cell height, not whether the split double height cell is at least double the height of a standard cell.  Applicant asserts that Fig. 10 shows 1018a being the same height as the two standard cells 1006 and 1008, but cells 1006 and 1008 each include the unshaded and shaded areas (¶38 of the spec refers to cells 1006 and 1008 being similar to cells 600, 610, and 810), so 1018a is only as large as one standard cell 1006 or 1008.

Applicant asserts that claim 18 was amended to correct the identified antecedent basis issue.  Remarks at 8.  However, claim 18 was not amended.

Rejections under § 102
Applicant asserts that Guo fails to teach the added limitation of “the heights being defined in a vertical direction relative to the reference edge”.  Remarks at 8.  The examiner disagrees.  As currently worded, Guo satisfies the added limitations.  Specifically, cells SC35 and SC36 in Fig. 11 both have different heights from other cells in the same row relative to a placement reference edge between N/P regions.  For example, SC35 has a different height from the cell to its left, and SC36 has a different height from the cell to its right.  Applicant asserts that cells SC35 and SC36 have the same height, but the rejection is not comparing the heights of SC35 and SC36, but rather the heights of SC35 and SC36 to other cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4 June 2022




/ARIC LIN/            Examiner, Art Unit 2851